Citation Nr: 9913033	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  96-29 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to July 1969.    

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
PTSD, and assigned a 10 percent rating.  Subsequently, the 
evaluation was increased to 30 percent by rating decision in 
May 1996.  The assigned effective date was the date of the 
claim.  As the veteran has not withdrawn the appeal, or 
otherwise limited consideration, the characterization now on 
the title page reflects the issue that is in need of 
appellate review.  See AB v. Brown, 6 Vet.App. 35 (1993).  

On appeal, the Board remanded the case to the RO for 
consideration of new psychiatric regulations by decision 
dated in November 1997.  At that time, the issue was 
characterized as entitlement to an increased rating for PTSD.  
In view of the guidance of the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), the issue has been recharacterized 
as set forth on the title page.

In that regard, it is noted that the 30 percent rating that 
has been assigned effect the date of the original claim for 
service connection for PTSD, has been assigned based on the 
RO's review of all the pertinent evidence on file.  The RO 
has, based on that review, concluded that a rating in excess 
of 30 percent is not in order.  The issue now before the 
Board then is construed to include whether there is any basis 
for "staged" ratings for any pertinent time, to include 
whether a current increased rating is in order.  As the RO 
has essentially concluded that the 30 percent rating is the 
appropriate rating, and since all pertinent evidence has been 
reviewed, the Board can continue with its review without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's subjective complaints are problems with; 
insomnia, flashbacks, anger, nightmares, being in crowds, war 
movies, uniforms, and Vietnamese people.

3.  The veteran's PTSD is manifested by interpersonal 
difficulties, social isolation, feelings of irritation, and 
being somewhat guarded so as not to accidentally see a war 
movie, or bump into Vietnamese people.  His psychiatric 
diagnosis is PTSD with a Global Assessment of Functioning 
(GAF) score of 70. The examiner noted he was functioning 
well.  He is employed as an apartment complex manager, and 
has maintained a relationship with his girlfriend and her 
grandchildren.

4.  The appellant's PTSD is productive of definite, but not 
considerable, impairment of social and industrial 
adaptability, for the pertinent period.  This impairment is 
characterized by occasional decrease in work efficiency, but 
not characterized by reduced reliability and productivity for 
the pertinent period.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for PTSD under both the regulations in effect before 
November 7, 1996, and the regulations in effect after that 
date, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.129, 
4.130, 4.132, Diagnostic Code 9411 (1996) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10. Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the level of disability at 
the pertinent times is of primary concern. Although 38 C.F.R. 
§ 4.2 requires that the whole recorded history be reviewed to 
make a more accurate evaluation, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1995). The most 
current evidence of the present level of disability is the VA 
psychiatric examination conducted in March 1998.  
Examinations were also conducted in 1995 and 1997, and are on 
file for consideration during pertinent periods.  The record 
also includes outpatient treatment records as pertinent.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1998).  

While this appeal was pending, the applicable rating criteria 
for mental disorders were amended effective November 7, 1996.  
See 38 C.F.R. § 4.125 et seq. (1998).  The timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, and, if so, the Board 
must apply the more favorable regulation.  VAOPGCPREC 11-97; 
Dudnick v. Brown, 9 Vet. App. 397 (1996) (per curiam); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that there is no basis upon which to conclude 
that the earlier version of the pertinent regulations is more 
or less favorable to the veteran.  Indeed, when applied to 
this individual case, there appear to be no significant 
substantive differences between the two versions.  As 
discussed below, a rating in excess of 30 percent is not 
warranted under either applicable criteria.

Under the criteria in effect for DC 9411 prior to November 7, 
1996; 

A 50 percent evaluation required that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired, and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment. 

A 30 percent evaluation was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and when 
psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment. 38 C.F.R. § 
4.132, DC 9411 (1996).

Under regulations in effect since November 1996 (and 
considered by the RO), the Board notes that under the General 
Rating Formula for Mental Disorders;

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling. 

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events is to be 
evaluated as 30 percent disabling.  38 C.F.R. § 4.130 9411 
(1998).

Service records indicate the veteran was in combat and 
received a Purple Heart Medal for shell fragment wounds (SFW) 
in Vietnam for which he is currently service connected.

VA psychological testing was conducted in August 1994.  His 
military and social history were recorded.  PTSD was the 
pertinent diagnosis.  

On a VA examination in September 1994, the veteran stated 
that he had a 25 year history of substance abuse, including 
alcohol, barbiturates, amphetamines, cocaine, heroin, and 
marijuana. He had been hospitalized at a VA hospital, 3 times 
in the 1970s for polysubstance abuse; as well as twice in the 
Houston VA medical center 10 years ago.  He had been clean 
for 5 months, and was seeing a PTSD counselor since April 
1994.  His service experiences were detailed.

The examiner noted that he was appropriately dressed, neat, 
pleasant and cooperative, but looked down most of the time.  
He answered all questions in a coherent and relevant fashion.  
He admitted to feeling paranoid, and being in legal 
difficulties regarding illegal drug possession in the past.  
He had suicidal ideations in the past.  He also had audio 
hallucinations in the past but did not want to discuss them.  
The examiner noted that the veteran was bright average, with 
fair insight, and judgment, except for substance abuse which 
had proven in the past to be very poor.  He appeared mildly 
depressed.  The diagnoses was PTSD, moderate; Polysubstance 
abuse, and alcohol dependence, severe; nicotine dependence, 
acute, moderate.  He was considered competent, but the 
examiner suggested that any disability payment should not be 
directly given to the veteran because of his drug and alcohol 
abuse.

At a personal hearing in August 1995, the veteran presented a 
list of numerous visits to the VA PTSD clinic.  He testified 
that he was not under medication for his PTSD due to his 
being a recovering substance abuser.  Any medication 
prescribed by the PTSD clinic could cause a relapse.  He had 
been told that he had to control his anger.  He had insomnia, 
and flashbacks, as well as frequent nightmares, 1 to 2 times 
weekly.  He had problems with crowds, and sports, but 
attended 12 step programs nightly.  He could not watch war 
movies as they made him recall some of his experiences.  

On a VA examination in November 1995, the veteran stated that 
he had problems with sleeping, and anger.  He isolated 
himself from everyone and only went out when necessary. He 
was married twice, and divorced.  He began using drugs to 
deal with his feelings. Stressors mentioned were; "people 
dying every day around me; an explosion that I was in where 
two other people were killed," and, when he was wounded in 
combat, receiving an ocular concussion, vitereal hemorrhage, 
and SFWs to his eyes, legs, and left arm.  

The examiner noted that he was casually dressed, with a 
depressed mood. He was well spoken, and answered all 
questions in a coherent and relevant fashion.  He admitted to 
hearing voices, or irrelevant noises at times, as well as 
suicidal and homicidal ideations in the past.  His memory was 
intact, and he was noted to be bright average, with fair 
insight.  Judgment was fair at present, while poor in the 
past. The diagnoses was PTSD, moderate; major depression, 
mild; polysubstance abuse, and alcohol dependence, severe; 
nicotine dependence, acute, moderate.  He was considered 
competent, but the examiner again suggested that any 
disability payment should not be directly given to the 
veteran because of his drug and alcohol abuse.

VA outpatient treatment records reveal treatment through most 
of 1995 on either a two-week or monthly basis.  The veteran 
was assisted in dealing with family issues and his anger.  He 
was not taking medication for much of the period for fear he 
might become addicted.

In a rating decision in May 1996, the rating for PTSD was 
increased from 10 percent to 30 percent disabling, effective 
from June 30, 1994.  

The Board remanded this claim in November 1997 for further 
development.  This included a new VA examination and 
evaluation of the veteran's PTSD under the new rating 
criteria for mental disorders effective November 7, 1996. 
38 C.F.R. §§ 4.125-4.130. (1998).

In the most recent VA psychiatric examination, in March 1998, 
the examiner noted that the veteran had been diagnosed and 
treated at the VA since June 1994, but had not seen his 
therapist for approximately one year.  His responsibilities 
prevented him from keeping his appointments.  He now managed 
the apartment complex where he lived.  He had also taken in 
and cared for the grandchildren of his girlfriend.  He 
reportedly called his therapist on occasion.  He had problems 
sleeping, and avoided people in military uniforms as well as 
war movies.  He had strong emotional reactions to Vietnamese 
people.  

He was proud of being employed as an apartment manager, 
living with his girlfriend, and her grandchildren, and having 
had 4 years of sobriety.  He declined medication in the past 
for PTSD for fear it might cause a relapse in his drug abuse.  
He was clean, and neat.  Rapport was established and 
maintained.  Thought processes were goal directed.  He denied 
suicidal or homicidal ideations, as well as visual and 
auditory hallucinations.  No evidence of delusions or ideas 
of reference were noted.  Speech was normal, and mood was 
euthymic.  Abstracting ability was quite good as was 
concentration.  He was alert and fully oriented, and memory 
was intact. The diagnoses was PTSD, with Global Assessment of 
Functioning (GAF) reported at 70.

Additional medical records associated with the claims file 
includes numerous treatment records for PTSD, Substance 
abuse, alcohol abuse, as well as several unrelated disorders.

The recent VA psychiatric examination demonstrated that the 
appellant's PTSD is mild to moderate as reflected by the 
assignment of a Global Assessment of functioning score of 70.  
The Court has stated, with respect to the GAF scale: "[a] 55-
60 rating indicates 'moderate' difficulty in social, 
occupational, or school functioning." Carpenter v. Brown, 8 
Vet. App. 240, 243 (1995). A GAF between 70 and 75 reflects 
lesser impairment. This examination, which is the most 
probative evidence to consider in determining the appropriate 
current disability rating to be assigned under the holding in 
Francisco v. Brown, 7 Vet. App. 55 (1994), does not reflect 
that a greater than 30 percent evaluation for PTSD is 
warranted under any of the applicable criteria.

Even assuming that the appellant's PTSD disability, with its 
features of interpersonal difficulties, social isolation and 
feelings of irritation, may adversely affect social 
adaptability to some extent, nevertheless, it does not more 
than definitely affect industrial adaptability for the time 
period in question. In pertinent part, the provisions of 38 
C.F.R. § 4.129 (1996) state:

...in evaluating impairment resulting 
from the ratable psychiatric disorders, 
social inadaptability is to be evaluated 
only as it affects industrial 
adaptability. The principle of social and 
industrial inadaptability as the basic 
criterion for rating disability from the 
mental disorders contemplates those 
abnormalities of conduct, judgment, and 
emotional reactions which affect economic 
adjustment, i.e., which produce 
impairment of earning capacity.

It is clear from the evidence of record that while the 
appellant's insight and judgment were considered only fair, 
in the past, no thought disorders or impairment of memory or 
concentration were noted in the most recent examination.  
Further, prior examinations did not show significantly more 
severe impairment.  He has never been noted to be other than 
alert and oriented. He has been able to maintain his current 
job, and social relationship with his girlfriend and her 
grandchildren.  Furthermore, there is no evidence of record 
that reflects any suicidal ideation or other severe symptoms 
of any organic brain disease, psychosis or thought disorder 
related to the appellant's PTSD.

The Board, therefore, concludes that while the appellant's 
intrusive thoughts, isolation and difficulty controlling his 
rage impulse have been shown to interfere with his level of 
ability to maintain effective and wholesome relationships, as 
well as to decrease his initiative, flexibility, efficiency 
and reliability levels, such interference is no more than 
definite as demonstrated by the clinical objective findings 
of record. See 38 C.F.R. §§ 4.129, 4.130, 4.132; Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Board concludes that this 
finding holds for the entire time period involved and as 
such, a rating in excess of 30 percent is not warranted for 
any of the time period in question.

The record does not establish that the appellant demonstrates 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking. While the appellant has evidenced a somewhat 
restricted affect; is often argumentative; and, has isolated 
himself from the community at large; some disturbances of 
motivation and mood; and, some difficulty in establishing and 
maintaining effective work and social relationships; the 
evidence of record shows that he has continued to function 
without any significant mental health treatment, or any 
prescribed medication, established and maintained a good work 
history, and has remained in a relationship with his 
girlfriend and her grandchildren.   He has not required any 
hospitalizations related to his psychiatric symptomatology 
for several years. 

The findings set forth above most closely approximate those 
necessary for the 30 percent evaluation, and that rating 
would therefore be continued under the old/or the new rating 
criteria. See 38 C.F.R. § 4.7 (1996) (1998). The findings 
needed for the next higher evaluation are not currently 
demonstrated.

In reaching this decision under these criteria, the Board has 
also considered the precedent opinion of the General Counsel 
of the VA interpreting the terms "mild," "definite," and 
"considerable." See O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 
(1994). The Board is bound by such opinions from the General 
Counsel. 38 U.S.C.A. § 7104. In that opinion, the term 
"mild" was defined as "of moderate strength or intensity, 
and as applied to disease, not severe or dangerous." 
"Definite" impairment was construed to mean "distinct, 
unambiguous, and moderately large in degree." 
"Considerable" was defined as "rather large in extent or 
degree." Id.

The appellant has indicated that he should be rated as more 
than 30 percent disabled for his PTSD due to his 
symptomatology. However, the appellant, as a layperson, is 
not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); See also Clark v. Derwinski, 2 Vet. App. 166 
(1992).  The March 1998 VA psychiatric examination reports 
indicate a GAF value which shows mild to moderate difficulty 
in social and occupational functioning due to PTSD.  These 
clinical assessments are considered persuasive as to the 
appellant's degree of impairment due to PTSD since they 
consider his overall industrial impairment due to his 
psychiatric illness.  As noted, the same analysis applies to 
the prior period as well.  No more than a 30 percent rating 
is deemed indicated for any pertinent period.

Since the preponderance of the evidence is against an 
allowance of an evaluation in excess of 30 percent for PTSD 
under either of the schedular criteria in effect before or 
after November 1996, the benefit of the doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
PTSD, under either of the schedular criteria in effect prior 
to or after November 7, 1996, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

